DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 54, 56-59, 61, 65, 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over:
WO 2013121175 (WO 175); or 
Schumacher et al., 2011, Modification of Antibody Disulfide Bonds with Maleimides; Molecular Life Sciences Conference; 09/28/11 (Schumacher) 
in view of U.S. Publication No. 20150307551 based on an application by Doroski et al. (Doroski), or WO 2014009774 (WO 774).

WO 175 teaches a linker for forming conjugates of a protein or peptide with a therapeutically active agent and which comprise a thiomaleamic acid moiety that is susceptible to cleavage under the pH conditions prevalent in the lysosome.  The benefits of the linker system are described:

    PNG
    media_image1.png
    456
    530
    media_image1.png
    Greyscale


The precursors to these linkers are the same linkers covered by the rejected claims:
 
    PNG
    media_image2.png
    267
    555
    media_image2.png
    Greyscale
see page 28.
See definitions in the reference:

    PNG
    media_image3.png
    201
    610
    media_image3.png
    Greyscale
see page 3.
A specific example is schematically provided using Fab DOX showing a pyrrolidine linkage:

    PNG
    media_image4.png
    210
    470
    media_image4.png
    Greyscale


Again, even if WO 175 teaches that the linker groups may be a phenylene group, this does not constitute a teaching away from the other linker groups disclosed by WO 175 and covered by the rejected claims, see MPEP 2123 (“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). . . Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994. . .  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) [emphasis applied].”).
In this manner, the difference between WO 175 and the claimed inventions is that WO 175 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, WO 175 teaches the elements of the claimed conjugates with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Also, Schumacher teaches that a 3,4 substituted maleimide is used to functionalize disulfide bonds with high selectivity and retains the correct cysteine network of the target antibody (abstract, second paragraph). Schumacher also teaches 
Nonetheless, regarding linkers, the secondary references demonstrate that the claimed linkers were within the purview of those of ordinary skill:
See Doroski:

    PNG
    media_image5.png
    122
    271
    media_image5.png
    Greyscale
see page 39, and with payloads (see table 21A).  











    PNG
    media_image6.png
    672
    726
    media_image6.png
    Greyscale

See attached DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 2013:806870, Abstract of US 20150307551, Pfizer Inc., USA, Doroski et al., (2015).






WO 774 teaches tubulysins:

    PNG
    media_image7.png
    563
    521
    media_image7.png
    Greyscale

and conjugates at pages 14+.
In this way, those of ordinary skill could have applied the pyrrole/pyrrolidine to a linker-cytotoxin in a predictable fashion for the purposes of obtaining an antibody conjugate.  Specifically, the primary references demonstrate that the “double bond” limitation of the instant claims was known at the time of the invention, namely preparing conjugates through a pyrrole/pyrrolidine linkage and using 3,4 substituted maleimides 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642